Case 1:19-cr-10080-NMG Document 1128 Filed 04/30/20 Page 1 of 3

United States District Court
District of Massachusetts

 

United States of America,
Plaintiff,

Criminal Action No.
19-10080-NMG

Vv.
Sidoo et al,

Defendants.

et ee eee ee ee ee

 

MEMORANDUM & ORDER
GORTON, J.

Defendants Michelle Janavs and Douglas Hodge have each pled
guilty to one count of conspiracy to commit mail and wire fraud
and honest services mail and wire fraud, in violation of 18
U.S.C. § 1349, and one count of money laundering conspiracy, in
violation of 18 U.S.C. § 1956(h). On February 7, 2020, this
Court sentenced defendant Hodge to, inter alia, nine months’
imprisonment and on February 25, 2020, this Court sentenced
defendant Janavs to, inter alia, five months’ imprisonment.

On March 13, 2020, this Court allowed a motion by Hodge to
extend his self-surrender date until May 4, 2020. Janavs
subsequently moved to extend her self-surrender date and the

Court allowed that motion, ordering her to self-surrender on May

7, 2020.
Case 1:19-cr-10080-NMG Document 1128 Filed 04/30/20 Page 2 of 3

Both defendants have now moved to modify their sentences to
impose home confinement pursuant to 18 U.S.C § 3582(c) because
of concerns related to the COVID-19 pandemic. The government
opposes those motions on several grounds including that the
defendants have failed to exhaust their administrate remedies
pursuant to 18 U.S.C. § 3582(c) (1) (A) and that no “extraordinary
and compelling circumstances” exist that would justify reduced
sentences under 18 U.S.C. § 3582(c) (1) (A) (i). With leave of
Court, both defendants have filed replies in support of their
motions to modify sentence both of which the Court has
considered.

The COVID-19 pandemic is an unprecedented and continually
evolving cause of concern and the Court is cognizant of the
particular transmission risk in penitentiary facilities. As
explained at the sentencing of another defendant in this case,
Elizabeth Henriquez, notwithstanding the current public health
crisis, this federal judge will not forfeit his obligation to
impose a sentence that is warranted by a defendant’s criminal
conduct.

Under the current circumstances, the Court will, however,
postpone the self-report date of both defendants Hodge and
Janavs until June 30, 2020, to be consistent with the self-
report date of Ms. Henriquez. Because of this extension, the

Court declines to address the question of exhaustion of

-2-
Case 1:19-cr-10080-NMG Document 1128 Filed 04/30/20 Page 3 of 3

administrative remedies or whether such “extraordinary and
compelling circumstances” exist to justify conversion of the
sentences of either defendant to home detention. If the public
health crisis has not abated by the time of the extended report
date, the Court will entertain further motions.
ORDER

For the foregoing reasons, the motion of defendant Douglas

Hodge (Docket No. 1102) and defendant Michelle Janavs (Docket

No. 1100) are DENIED without prejudice.

So ordered.

Detail. € Coase:

Nathaniel M. Gort
United States Bistrict Judge
Dated AprilSO, 2020
